Citation Nr: 1712612	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-41 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder with sleepwalking.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1956 to September 1956 and December 1956 to February 1957.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's generalized anxiety disorder has been manifested by symptoms which most closely equate to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

During the entire appeal period, the Veteran's generalized anxiety disorder has not approximated the criteria for a 100 percent evaluation, but rather has approximated the criteria for a 70 percent evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements have been satisfied by adequate letters after which the appeals were readjudicated.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent fee-based examinations in January 2012 and June 2016.  As discussed in greater detail below, these examinations with opinions are adequate upon which to adjudicate the claim, as they considered the correct facts and have sufficient rationale.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Increased Rating

Rules and Regulations

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Generalized anxiety disorder (Diagnostic Code 9400) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in 'most areas' applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background and Analysis

The Veteran asserts that his service-connected generalized anxiety disorder is more severe than the 50 percent disability rating currently assigned. 

During a January 2012 fee-based examination, the examiner note da diagnosis of generalized anxiety disorder.  The examiner described the Veteran's generalized anxiety disorder as producing occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported his symptoms as worse some days than others; however, anxiety is present to some degree nearly every day.  The Veteran complained of anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, direction or recent events; difficulty in understanding complex commands; and, difficulty in adapting to stressful circumstances, including work or a worklike setting.  

In VA progress notes dated August 2012 VA to November 2014, the Veteran underwent treatment for his service-connected generalized anxiety disorder.  Upon mental status evaluation, the examiner noted the Veteran was well dressed with good hygiene.  He was alert and oriented and memory was noted as grossly intact.  His speech was with regular rate and rhythm; affect was slightly restricted and congruent with reported mood; thought process was clear and goal oriented; insight and judgment were fair.  The diagnoses included generalized anxiety disorder, situational depression, and insomnia with sleep apnea.  In an August 2012 note, the Veteran reported he has had sleep problems since his heart surgery.  He complained of nightmares and sleepwalks.  He reported anxiety, and that he does not like to be in crowds.  He enjoys occasional family events, but they get on his nerves.  He does not like driving on the roads and it makes his agitated.  He reported he likes to fish and hunt.  He denied suicidal and homicidal ideation and hallucinations.  In a September 2012 note, the Veteran reported he has had increased anxiety as his daughter underwent surgery.  He stated he is functioning well, and he is mowing the yard and doing some fishing.  His GAF score was noted as 55.  In a November 2012 note, the Veteran reported his medications are helping with his anxiety and sleep.  He stated he still has nightmares once to twice a week, and he is able to get out some with his son.  In a November 2012 VA psychology note, the Veteran's mood was stable, depressed, anxiety, dysphoric, and blunted.  The GAF score was reported as 60.  In a January 2013 note, the Veteran reported his mood was good most of the time.  The examiner noted affect was slightly sad.  The GAF score was reported as 55.  In a March 2013 note, the Veteran reported he has some suicidal thoughts, but no plan or intent.  In November 2014 VA progress note, the Veteran reported that his mood was low, possibly due to the pain of a recent auto accident.  

In a VA mental health notes dated February 2015 to February 2016, the Veteran underwent mental health evaluations.  He denied any audio/visual hallucinations, but he reported he will have some bad dreams.  He denied suicidal or homicidal ideation.  Upon mental status evaluation, the examiner noted the Veteran was well dressed with good hygiene.  He was alert and oriented and memory was noted as grossly intact.  His speech was with regular rate and rhythm; affect was calm, open, and congruent with reported mood; thought process was clear, goal oriented, and rational; insight and judgment were good/good.  In the February 2015 note, the Veteran reported he feels like he is depressed.  In the March 2015 note, the Veteran reported he goes fishing with his sone, his oldest daughter lives with him, and he lives hear his other daughter, so they are all close.  In a July 2015 note, the Veteran reported hen gets irritated when he gets around a lot of people; he said that he will get upset when driving.  He stated he has a little garden that is helpful with his anxiety.  In a November 2015 note, the Veteran reported his mood is terrible, and that he wakes up every hour to two hours due to pain in his arms.  His affect was noted as slightly anxious, perturbed, and congruent with reported mood.  In a February 2016 note, the examiner noted the Veteran's affect was also down.  He reported family and physical health stressors. 

An informal conference report indicates the Veteran reported his mental condition has worsened as he no longer likes to drive, be in crowds, and gets upset easily. 

During a June 2016 fee-based examination, the examiner noted a diagnosis of generalized anxiety disorder with sleepwalking.  The Veteran complained of chronic pain and physical limitations which cause stress.  The examiner described the severity of the Veteran's generalized anxiety disorder as producing occupational and social impairment with reduced reliability and productivity.  The Veteran reported good relations with his children, although he still gets "ill and irritated."  The Veteran also reported that he is unable to do things with his grandchildren on a regular basis because things get on his nerves, although he is around family for holiday celebrations.  The Veteran reported occasionally he attends church services, and he is able to go to the grocery store.  After his discharge, the veteran worked in carpet mills and plant installing heavy machinery or working in maintenance.  He retired in 1992 after having triple bypass surgery.  He reported he does not have much of a social life, though he does have a few casual friendships.  The Veteran complained of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran also complained of irritability, avoidance of crowds, nightmares, occasional sleepwalking (about twice a month), daytime fatigue, occasional difficulties understanding what others are talking about, and worry over bills and children.  

In an August 2016 substantive appeal, the Veteran asserted that his anxiety has gotten worse.  He reported moderate chronic obstructive pulmonary disorder (COPD) has contributed to anxiety.  He also stated that his sleepwalking was increased.  The panic attacks were also reported as more frequent.  He stated that his daughter takes me to most appointments and errands.  He stated he has gotten to where he cannot do house cleaning due to shortness of breath which brings on panic attacks.  He stated his short term memory has gotten worse and that he wakes up in the night walking around having panic attacks.  

In a September 2016 brief, the Veteran's representative indicated the Veteran would attempt to obtain additional medical evidence that confirms his suicidal ideation, near continuous depression affecting his ability to function independently, unprovoked irritability with periods of outbursts, difficulty adapting to stressful circumstances, and inability to establish new relations and to maintain working relationships. 

Based on the foregoing, particularly considering suicidal ideation, the Board finds that during the period under consideration, the Veteran is entitled to a disability rating of 70 percent for his generalized anxiety disorder, but no higher.  

In this case, the Board finds that the evidence indicates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.   The VA examination reports in particular indicate that the Veteran did not endorse obsessional rituals which interfered with routine activities, nor was he continually depressed or had panic attacks due to the generalized anxiety disorder to the extent that he was unable to function independently, appropriately, and effectively.  Furthermore, his speech was noted as within normal limits, and he was oriented during examinations.  He was also noted to be appropriately dressed during examinations.  Additionally, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships.  Indeed, the Veteran has reported that he is close with his children and attends church and does his own grocery shopping.  The record therefore indicates that the Veteran is able to maintain a few effective relationships.  

Thus, the Veteran does not suffer from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Considering all the medical and lay evidence, the Board finds that the evidence indicates that the overall impact of the disability is commensurate with the level of functional impairment contemplated by a 70 percent rating.

In light of the foregoing, the Board concludes that the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 100 percent disability rating under 38 C.F.R. § 4.130 at any time during the period under consideration.  Moreover, there are no other factors which would lead the Board to conclude that a 100 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  The Board finds that the evidence as whole indicates that the Veteran's generalized anxiety disorder traits also include anxiety, depression, suicidal ideation, nightmares, panic attacks, some memory loss, and social isolation.  In consideration of these symptoms with the Veteran's other generalized anxiety disorder symptoms, the Board finds that these criteria do not approximate a 100 percent disability rating as they are not of such a severity or frequency to result in total occupational and social impairment.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  However, the Board finds referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The symptoms associated with the Veteran's disability (e.g., anxiety, depression, suicidal ideation, nightmares, panic attacks, some memory loss, and social isolation) are contemplated by the rating criteria, which also explicitly contemplates occupational impairment.  To the extent that the Veteran has symptoms that are not considered by the rating criteria, such as sleepwalking, the Board notes that these symptoms have not resulted in either marked interference with employment or frequent hospitalizations.  Additionally, the Veteran has not contended, and the evidence does not indicate, that an extra-schedular rating is warranted based upon to the combined effect of multiple conditions.  Accordingly, the Board finds that a referral for an extra-schedular rating is not warranted either based on the symptoms of the Veteran's psychiatric disorder, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to an evaluation in excess of 70 percent for generalized anxiety disorder with sleepwalking, but no higher, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


